Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 8, 2020                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  161264 & (44)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161264
                                                                   COA: 345912
                                                                   Muskegon CC: 18-001659-FH
  MICHAEL KEVIN JACKSON,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the April 22, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 8, 2020
         b0505
                                                                              Clerk